            Case 2:20-cv-01847-AC Document 4 Filed 09/18/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DORIAN L. GUTIERREZ,                                No. 2:20-cv-1847 AC P
12                        Plaintiff,
13             v.                                         ORDER
14    RALPH DIAZ, et al.,
15                        Defendants.
16

17            Plaintiff is a state prisoner incarcerated in Ironwood State Prison in Blythe, California,

18   under the authority of the California Department of Corrections and Rehabilitation (CDCR).

19   Plaintiff proceeds pro se with a civil rights complaint filed pursuant to 42 U.S.C. § 1983, and an

20   application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.

21            The federal venue statute provides that a civil action “may be brought in (1) a judicial

22   district in which any defendant resides, if all defendants are residents of the State in which the

23   district is located, (2) a judicial district in which a substantial part of the events or omissions

24   giving rise to the claim occurred, or a substantial part of property that is the subject of the action

25   is situated, or (3) if there is no district in which an action may otherwise be brought as provided in

26   this action, any judicial district in which any defendant is subject to the court’s personal

27   jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).

28   ////
                                                          1
         Case 2:20-cv-01847-AC Document 4 Filed 09/18/20 Page 2 of 2

 1          While plaintiff’s complaint names numerous CDCR statewide officials, the incidents
 2   challenged herein arose at Ironwood State Prison where the principal defendants are employed.
 3   Ironwood State Prison is located in Riverside County, which is in the Central District of
 4   California. Therefore, plaintiff’s action should have been filed in the United States District Court
 5   for the Central District of California. In the interest of justice, a federal court may transfer a
 6   complaint filed in the wrong district to the correct district. See 28 U.S.C. § 1406(a); Starnes v.
 7   McGuire, 512 F.2d 918, 932 (D.C. Cir. 1974).
 8          Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the United
 9   States District Court for the Central District of California.
10   DATED: September 17, 2020
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
